Citation Nr: 1301805	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  12-10 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for esophageal reflux. 

2.  Entitlement to service connection for arthritis of the left hand, to include as secondary to service-connected scars of the left hand. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from May 1980 to May 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted entitlement to service connection for esophageal reflux with an initial noncompensable evaluation assigned effective December 14, 2011 and denied service connection for arthritis of the left hand.  

The Veteran testified at a hearing before a hearing officer at the RO in May 2012.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case to allow for the scheduling of a hearing before the Board at the RO.  In a November 2012 statement, the Veteran requested to appear at a hearing before the Board at the local VA office.  There is no indication that the Veteran has been scheduled for the requested hearing, nor has he withdrawn the hearing request.  The Veteran is entitled to a hearing under 38 C.F.R. §§ 20.700 and  20.704 (2012) and upon remand, the hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2012). 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


